DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-4 are objected to because it is replete with minor informalities that need corrected such as:
It is unclear if the air inlet and out let part recited in line 5 are part of the airbag or a separate part.
The recitation in line 10 of “the first plate portions” lacks antecedent basis earlier in the claim.
The recitation in line 11 of “an air inlet and outlet part” are recited previously in line 5.
It is unclear is the “air perforations” in line 11 are the same as the two air perforations in line 4.
The Examiner notes that claims 1-4 should be checked for grammar usage, and the reference numerals should be removed.
Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Wang (CN 111267765 A) discloses an airbag with a plane shape on one side and elliptical shape on the other that has two air perforations and air inlet/outlet parts (22), a core part (18) formed with perforations but does not disclose a perforated part, a base plate, or wherein the air inlet and outlet part, core perforations of the core part and first plate perforations of the base plate where a check valve base is inserted into and settled on the air perforations, core perforations and first plate perforations, a rubber packing settles on the back of the check valve base, a hollow operating spool is inserted and attached to the back of the rubber packing, a spring is inserted and attached externally to the operating spool, a spring stopper and cylinder guide part is attached to the back of the spring, a spring space is attached between the base plate and spring stopper and cylinder guide part on the outside of the check valve base and an air injection valve is inserted and attached to the end of the operating spool; a second impact absorption part made of steel that is attached to the second plate perforations of the base plate and has hollow interior; and a second base plate that is attached to the truck body and supports the second impact absorption part.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        1/27/2022